                Case 20-05025-btb         Doc 9     Entered 08/18/20 09:44:02          Page 1 of 4

NVB 250B (Rev. 10/14)


                              UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEVADA


 IN RE:                                                       BK−20−50660−btb
                                                              CHAPTER 7
 METAL RECOVERY SOLUTIONS, INC. ,
                       Debtor(s)
                                                              Adversary Proceeding: 20−05025−btb


 CHRISTOPHER P. BURKE                                         SUMMONS AND
                                   Plaintiff(s)               NOTICE OF SCHEDULING
                                                              CONFERENCE IN AN ADVERSARY
 vs                                                           PROCEEDING

 METAL RECOVERY SOLUTIONS, INC.                               Hearing Date: October 13, 2020
 GEO−LOGIC ASSOCIATES, INC.                                   Hearing Time: 9:00 am
                         Defendant(s)




To each Defendant listed above, YOU ARE SUMMONED and required to submit a motion or answer to the
complaint which is attached to this summons to the Clerk of the Bankruptcy Court within 30 days after the date of
issuance of this summons, except that the United States and its offices and agencies shall submit a motion or answer
to the complaint within 35 days.



Address of the Clerk:

                                            Clerk, U.S. Bankruptcy Court
                                                  300 Booth Street
                                                  Reno, NV 89509
                Case 20-05025-btb           Doc 9   Entered 08/18/20 09:44:02           Page 2 of 4

NVB 250B (Rev. 10/14)


At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

Name and Address of Plaintiff's Attorney:

                                               MICHAEL LEHNERS
                                                429 MARSH AVE
                                                RENO, NV 89509
                                                 (775) 786−1695



If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.


YOU ARE NOTIFIED that a scheduling conference of the proceeding commenced by the filing of the complaint
will be held at the following time and place.



              Hearing Date:                   October 13, 2020
              Hearing Time:                   9:00 am
              Hearing Phone Number:           (888) 684−8852
              Hearing Access Code:            2981680#



IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT
MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.




Dated: August 18, 2020



                                                           Mary A. Schott
                                                           Clerk of Court
                Case 20-05025-btb           Doc 9     Entered 08/18/20 09:44:02          Page 3 of 4

NVB 250B (Rev. 10/14)


                                    CERTIFICATE OF SERVICE

IN RE:                                                          BK−20−50660−btb
                                                                CHAPTER 7
METAL RECOVERY SOLUTIONS, INC. ,
                      Debtor(s)
                                                                Adversary Proceeding: 20−05025−btb


CHRISTOPHER P. BURKE, et al,                                    COMPLAINT, SUMMONS
                           Plaintiff(s)                         STANDARD DISCOVERY PLAN AND
                                                                SCHEDULING ORDER PACKET
vs
                                                                Hearing Date: October 13, 2020
METAL RECOVERY SOLUTIONS, INC.                                  Hearing Time: 9:00 am
GEO−LOGIC ASSOCIATES, INC., et al,
                        Defendant(s)




I, __________________________, certify that I am at least 18 years old and not a party to the matter concerning
                (name)
which service of process was made. I further certify that the service of this summons and a copy of the complaint
along with the Standard Discovery Plan and Scheduling Order packet, as required by Local Rule 7016(b), was made
on ________________________
                (date)

by:

            Mail Service: Regular, first class United States mail, postage fully pre−paid, addressed to:



            Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:



            Residence Service: By leaving the process with the following adult at:



            Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail
            addressed to the following officer of the defendant at:



            Publication: The defendant was served as follows: (Describe briefly)



            State Law: The defendant was served pursuant to the laws of the State of __________________,
            as follows: (Describe briefly)                                              (name of state)



Under penalty of perjury, I declare that the foregoing is true and correct.
             Case 20-05025-btb      Doc 9    Entered 08/18/20 09:44:02     Page 4 of 4


Dated: _______________________                     Signature:________________________


Print Name: ________________________________________________________________

Business Address:___________________________________________________________

City: __________________________ State: ________________ Zip: ______________
